Exhibit Contents Report to Shareholders i Management’s Discussion and Analysis Caution Regarding Forward-Looking Statements M-1 Vision, Core Business, and Strategy M-2 Results M-2 Summary of Quarterly Results M-12 Liquidity and Capital Resources M-14 Other M 16 Outlook M-17 Critical Accounting Estimates, Developments, and Measures M-17 Controls and Procedures M-18 Risk Factors M-18 Unaudited Interim Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Income F-2 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F-3 Consolidated Statements of Cash Flows F-4 Notes to the Unaudited Interim Consolidated Financial Statements F-5 Stantec, founded in 1954, provides professional design and consulting services in planning, engineering, architecture, surveying, economics, and project management. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the roadways we travel, the buildings we visit, the industries in which we work, and the neighborhoods we call home. Our services are offered through approximately 9,000 employees operating out of more than 125 locations in North America. Stantec trades on the TSX under the symbol STN and on the NYSE under the symbol SXC. Stantec is One Team providing Infinite Solutions. Report to Shareholders First Quarter 2008 Financial Highlights · Gross revenue for the first quarter of 2008 increased 34.9% to $291.8 million, compared to $216.3 million for the first quarter of 2007. Net revenue increased 32.6% to $254.9 million, compared to $192.3 million for the first quarter of 2007. · Net income for the first quarter of 2008 increased 9.7% to $16.9 million, compared to $15.4 million for the first quarter of 2007. · Diluted earnings per share for the first quarter of 2008 were 12.1% higher at $0.37, versus $0.33 for the first quarter of 2007. I am pleased to report continuing improved performance for our Company for the first quarter of 2008. Net income for the quarter was $16.9 million, and diluted earnings per share were $0.37, representing increases of 9.7% and 12.1%, respectively, compared to the first quarter of 2007. Our performance in the first of quarter of 2008 was continuing validation of the strength of our business model and our ability to execute in a challenging business environment. During the quarter, decreased demand for services in our Urban Land practice area was offset by increased demand for services in our Industrial and Environment practice areas. We completed four acquisitions during the first quarter, adding nearly 1,200 new employees to our organization across the United States. In January, we acquired The Zande Companies, Inc., a 285-person firm based in Columbus, Ohio. This addition strengthened our operations in the midwestern United States while bolstering our service offerings to public sector clients in the environment sector. We also completed the acquisition of Rochester Signal, Inc., a 25-person firm based in Rochester, New York, which added signal systems design to our transit-related services. In February, we acquired Secor International Incorporated Holdings, Inc. (Secor), a firm headquartered in Redmond, Washington. Along with adding 700 employees to our operations, the acquisition of Secor expanded our geographic reach into four new states and increased our capabilities in the environment sector, particularly in the area of environmental remediation. Finally, in March, we acquired RHL Design Group, Inc., a 170-person firm based in Petaluma, California. This addition enhanced the commercial development services we provide to national clients through our Urban Land practice area. During the first quarter, we secured a diverse range of new projects, illustrating the growing diversity of our service capabilities. In the Buildings area, we were chosen to act as the prime consultant for a fast-track project to develop a 12-megawatt cogeneration facility at the University of Calgary in Calgary, Alberta. Our responsibilities include architecture; structural, mechanical, and electrical engineering; and project management. We were also awarded an initial contract to secure all the city and regulatory approvals and begin the early preliminary design for a new building on the Toronto Western Hospital campus in Toronto, Ontario, an assignment that will bring together our expertise in architecture, urban planning, clinical planning, and sustainable design. The 37,161-square-metre (400,000-square-foot) facility will include research, laboratory, and rehabilitation space. In the Transportation area, we were chosen to complete the final design of the reconstruction of a diamond interchange into a single-point urban interchange on U.S. Route 301 at Interstate 95 in Robeson County, North Carolina, for the North Carolina Department of Transportation. The work will include roadway design, interchange design, and traffic maintenance. Similarly, we were contracted to prepare the preliminary design of an upgrade of 10 miles (16.1 kilometres) of NYS Route 17 to Interstate 86 in Broome County, New York, for the New York State Department of Transportation. In addition to developing alternatives for eliminating nonstandard features at two interchanges, the project will involve the evaluation of guide rails, median barriers, roadside signage, and right-of-way fencing. We also secured an assignment to provide detailed design and environmental assessment services for the rehabilitation of Highway 21 in Huron County, Ontario, for the Ministry of Transportation of Ontario. Scheduled for completion in 2009, the project entails engineering surveys, pavement investigations and design, foundation investigations, bridge structure rehabilitations, highway rehabilitation design, highway signing and pavement marking design, and drainage improvements. i Work in the Environment area during the quarter reflected the evolution of our capabilities in geotechnical engineering and environmental remediation as a result of recent acquisitions. For example, in Jefferson County, Kentucky, we are serving as the lead geotechnical engineer—determining geologic and soil characteristics—for the development of over 83 bridges and 38 retaining walls for the Louisville-Southern Indiana Ohio River Bridges Project, one of the largest transportation projects currently under way in the United States. In San Bernardino, California, we are helping the municipal water department implement a groundwater remedial action at the Newmark Groundwater Contamination Superfund Site to address the impacts of chemical compounds (perchloroethylene and trichloroethylene) on groundwater in a large portion of the city.The remedial action is enabling the water department to reestablish the water supply capacity it has lost to groundwater contamination to over 20,000 US gallons (76,000 litres) per minute. In Columbus, Ohio, we are working on the detailed design of a renovation and upgrade of the existing support facilities at the Columbus Southerly Wastewater Treatment Plant. The improvements will address vital operations and maintenance needs. In the Urban Land area, we were contracted to provide landscape architecture and civil engineering services for a master plan for restoring the 23-acre (9.3-hectare) City Park in New Rochelle, New York, including renovating Skedelsky Athletic Field. We are also responsible for preparing a feasibility study as well as the conceptual design of a new indoor recreation facility at the park. In Niagara County, New York, we are completing an assignment to provide civil engineering, landscape architecture, and land planning services for the development of a new, privately owned 350-bed student housing apartment building near Niagara County Community College. The project is located next to regulated wetlands, and to protect these sensitive areas, our plan for the stormwater management ponds included wet pools and plantings designed to improve water quality and enhance wetland habitats at the site. Overall, the first quarter of 2008 was active, as well as challenging in certain markets, for our Company. Yet in this environment, we demonstrated, once again, the robustness of our business model and our ability to execute. Our employees were able to successfully lever our increasing scope and size while we continued to integrate newly acquired companies and meet the challenges of changing market conditions through effective work sharing across our offices. Going forward, we are confident that our model’s strength and flexibility will enable us to continue to grow profitably. Tony Franceschini, P.Eng. President & CEO April 25, ii MANAGEMENT’S DISCUSSION AND ANALYSIS Dated April 25, 2008 This Management’s Discussion and Analysis of Stantec Inc.’s operations and cash flows for the quarter ended March 31, 2008, should be read in conjunction with our Company’s unaudited interim consolidated financial statements and related notes for the quarter ended March 31, 2008,the Management’s Discussion and Analysis and audited consolidated financial statements and related notes included in our 2007 Financial Review, and the Report to Shareholders contained in our 2008 First Quarter Report. Unless otherwise indicated, all amounts shown below are in Canadian dollars.We continue to use the same accounting policies and methods as those used in 2007 except for the adoption of the Canadian Institute of Chartered Accountants (CICA) Handbook Section 1535, “Capital Disclosures”; Section 3862 “Financial Instruments—Disclosures”; and Section 3863, “Financial Instruments—Presentation.” A description of these new standards and their impact on our financial position or results of operations is detailed in note 1 of our unaudited interim consolidated financial statements for the quarter ended March 31, 2008, and in the Critical Accounting Estimates, Developments, and Measures section below. Additional information regarding our Company, including our Annual Information Form, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov. Such additional information is not incorporated by reference herein, unless otherwise specified, and should not be deemed to be made part of this Management’s Discussion and Analysis. CAUTION REGARDING FORWARD-LOOKING STATEMENTS Our public communications often include written or verbal forward-looking statements. Forward-looking statements are disclosures regarding possible events, conditions, or results of operations that are based on assumptions about future economic conditions or courses of action and include future-oriented financial information. Statements of this type are contained in this report, including the discussion of our goal in the Visions, Core Business, and Strategy section and of our annual targets and expectations for our practice areas in the Results and Outlook sections, and may be contained in filings with security regulators or in other communications.
